DETAILED ACTION
This Final Office Action is in response to the amendment filed 06/29/2021.  Claims 1-15 are acknowledged as pending, with claims 1-10 being currently amended.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 and 7 are objected to because of the following informalities:  
In Claim 1 Line 1-2, the  limitation “An apparatus, comprising: an exercise apparatus comprising a flexible shell and a case,” should be “An exercise apparatus, comprising: a flexible shell and a case”
In Claim 5 Lines 1 and 2  the  limitation “The sports apparatus,” should be “The apparatus”
In Claim 6 Lines 1 and 3 the  limitation “The sports apparatus,” should be “The apparatus”
In Claim 7 Lines 1-3, the  limitation “An apparatus, comprising: an exercise apparatus comprising a flexible shell and a case,” should be “An exercise apparatus, comprising: a flexible shell and a case”

Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blazar (US Patent No. 9,314,118).

    PNG
    media_image1.png
    332
    397
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    431
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    393
    464
    media_image3.png
    Greyscale

Regarding claim 7, Blazar teaches an exercise apparatus (The Office is considering an exercise apparatus to be intended use and is not structurally limiting. Refer to MPEP 2111.02    Effect of Preamble [R-10.2019];10; Figure 1), comprising: an exercise apparatus comprising a flexible shell (Inner core 200; Figure 1; Inner core is deformable and flexible to contain fluid and air), the flexible shell (Inner core 200; Figure 1; Inner core is deformable and flexible to contain fluid and air) being formed as a hermetic chamber (Col. 7 Lines 59-62 “Thus, the fluid impermeable cover 220 might be air impermeable (airtight), and the resilient material matrix/structure might contain air (in its uncompressed state). “; Air tight cover 220 of inner core 200 using valve 350 seen in Figure 3) with a hermetic chamber valve (Valve 350; Figure 3), the hermetic chamber valve having an inner space (The hollow space of the inner core 200; Figure 5) for filling with a filler material and air (fluid and air is capable of being placed into the inner core; Col. 4 Lines 59-62 “The inner core typically may comprise resilient material (such as open cell foam, for example) forming a matrix capable of containing fluid and located within a fluid impermeable cover Col. 7 Lines 56-59 “While pillow(s) might be designed to operate with many different fluids (including various liquids or gases), typically the fluid in the embodiment of FIG. 4 might be air.”), characterized in that once the hermetic chamber inner space (The hollow space of the inner core 200; Figure 5) is filled with water and pressurized air (fluid and air pressured by the pump may be placed into the inner core; Col. 4 Lines 59-62 “The inner core typically may comprise resilient material (such as open cell foam, for example) forming a matrix capable of containing fluid and located within a fluid impermeable cover.”; Col. 7 Lines 56-59 “While pillow(s) might be designed to operate with many different fluids (including various liquids or gases), typically the fluid in the embodiment of FIG. 4 might be air.”), the apparatus (10; Figure 1) takes a shape of a rectangular parallelepiped with rounded corners (See Figures 1-4; The pillow shows a rectangular parallelepiped with rounded corners); side faces (Side surfaces 40; Figures 1-5)  of the apparatus (10; Figure 1) form a closed surface (The sides forma closed surface around the inner core 200; Figures 4 and 5) having a height not exceeding one half of the apparatus length (The height of the side surfaces 40 is minimal compared to the length of the pillow; See Figures 1 and 4); a supporting portion (Top Surface 20; Figure 1) of the And because the core is self-inflating, pillow preference adjustment may occur without the use of an external pump (i.e. merely based on the self-inflating properties of the inner core and/or application of external pressure/force for deflation). In other embodiments, a pump might also be used optionally, for example to speed fluid transfer, to allow additional inflation of the inner core beyond the self-inflation maximum, to allow adjustment without application of force/pressure, and/or to allow more precise control over fluid transfer, etc.”)

Regarding claim 8, Blazar discloses the filler material (fluid or air may be placed into the inner core; Col. 4 Lines 59-62 “The inner core typically may comprise resilient material (such as open cell foam, for example) forming a matrix capable of containing fluid and located within a fluid impermeable cover.”;  Col. 7 Lines 56-59 “While pillow(s) might be designed to operate with many different fluids (including various liquids or gases), typically the fluid in the embodiment of FIG. 4 might be air.”) comprises a material (water is a liquid that can be placed 

Regarding claim 9, Blazar discloses the hermetic chamber (Col. 7 Lines 59-62 “Thus, the fluid impermeable cover 220 might be air impermeable (airtight), and the resilient material matrix/structure might contain air (in its uncompressed state). “; Air tight cover 220 of inner core 200 using valve 350 seen in Figure 3) is made of a polymeric material (Col. 7 Lines 66-67“The impermeable cover 220 of FIG. 4 might, for example, be formed of a polyurethane film, such as vinyl.”).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blazar (US Patent No. 9314118) in view of Foreman (US Patent No. 5,119,519).

    PNG
    media_image1.png
    332
    397
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    393
    464
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    444
    431
    media_image2.png
    Greyscale

Regarding claim 1, Blazar teaches an exercise apparatus (The Office is considering sports apparatus to be intended use and is not structurally limiting. Refer to MPEP 2111.02    Effect of Preamble [R-10.2019];10; Figure 1), comprising: a flexible shell and a case (Inner core 200; Figure 1; Inner core is deformable and flexible to contain fluid and air), the flexible shell being  formed as a hermetic chamber (Col. 7 Lines 59-62 “Thus, the fluid impermeable cover 220 might be air impermeable (airtight), and the resilient material matrix/structure might contain air (in its uncompressed state). “; Air tight cover 220 of inner core 200 using valve 350 seen in Figure 3) with a hermetic chamber valve (Valve 350; Figure 3), the hermetic chamber having an inner space (The hollow space of the inner core 200; Figure 5) for filling with a filler material or air (fluid or air may be placed into the inner core; Col. 4 Lines 59-62 “The inner core typically may comprise resilient material (such as open cell foam, for example) forming a matrix capable of containing fluid and located within a fluid impermeable cover.”; Col. 7 Lines 56-59 “While pillow(s) might be designed to operate with many different fluids (including various liquids or gases), typically the fluid in the embodiment of FIG. 4 might be air.”), characterized in that the hermetic chamber (Col. 7 Lines 59-62 “Thus, the fluid impermeable cover 220 might be air impermeable (airtight), and the resilient material matrix/structure might contain air (in its uncompressed state). “; Air tight cover 220 of inner core 200 using valve 350 seen in Figure 3) is accommodated within the case (Outer casing 100; Figure 1), once the hermetic chamber’s inner space (The hollow space of the inner core 200; Figure 5) is filled with the filler material or air (fluid or air may be placed into the inner core; Col. 4 Lines 59-62 “The inner core typically may comprise resilient material (such as open cell foam, for example) forming a matrix capable of containing fluid and located within a fluid impermeable cover.”;  Col. 7 Lines 56-59 “While pillow(s) might be designed to operate with many different fluids (including various liquids or gases), typically the fluid in the embodiment of FIG. 4 might be air.”) the apparatus (10; Figure 1) forms a rectangular parallelepiped with rounded corners (See Figures 1-4; The pillow shows a rectangular parallelepiped with rounded corners); side faces (Side surfaces 40; Figures 1-5) of the apparatus (10; Figure 1) form a closed surface (The sides forma closed surface around the inner core 200; Figures 4and 5) having a height not exceeding one half of the apparatus length (The height of the side surfaces 40 is minimal compared to the length of the pillow); a supporting portion (Top Surface 20; Figure 1) of the apparatus (10; Figure 1) and a portion (Bottom surface 30; Figure 1) of the apparatus that a user interacts (A user uses the top and bottom surfaces of the pillow) with are arranged to be identical and outwardly convex (Both 
Blazar does not disclose characterized in that the hermetic chamber is accommodated within a case with handles.

    PNG
    media_image4.png
    273
    420
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the a side of the case of Blazar to have handles on one side of Foreman to provide a convenient carry handle for the pillow. (Foreman; Col. 1 Lines 54-59)

Regarding claim 2, Blazar in view of Foreman teaches that the case (Outer casing 100; Figure 4) is made of a strong non-slip fabric.  (The outer casing can be made out of polyester-cotton blend knit to keep the filling from slipping and retaining the material; “The exterior surface of the outer casing 100 is typically made of a flexible fabric material. The fabric material of the outer casing 100 typically might be selected based on conformity with respect to any comfort material (that might be located between the inner core and the outer casing) and/or the need to securely retain any loose comfort fill material (to prevent possible leeching of that comfort material through the outer casing). So for example, the outer casing 100 might be formed of a knit material such as 100% polyester knit (or in other embodiments, a polyester-cotton blend knit, typically primarily polyester), for example if the comfort material is foam. Alternatively, the outer casing 100 might be formed of a woven material such as 100% cotton woven for in other embodiments, a polyester-cotton blend, typically primarily cotton), for example if the comfort material is loose fill (such as fiber fill, hair, or down for example). Knit material may tend to have preferred conformity (feel) characteristics, while woven material may tend to have a good balance of conformity and ability to prevent leeching. Alternatively, leeching concerns might be addressed with a chemical coating (typically located on the inside surface of the outer casing) in some embodiments. In some embodiments, the outer casing 100 might optionally include wicking material to aid in user comfort. In some embodiments, the outer casing 100 may comprise one or more quilted surfaces.”)

Regarding claim 3, Blazar in view of Foreman teaches the hermetic chamber (Col. 7 Lines 59-62 “Thus, the fluid impermeable cover 220 might be air impermeable (airtight), and the resilient material matrix/structure might contain air (in its uncompressed state). “; Air tight cover 220 of inner core 200 using valve 350 seen in Figure 3) is made of a polymeric material (Col. 7 Lines 66-67“The impermeable cover 220 of FIG. 4 might, for example, be formed of a polyurethane film, such as vinyl.”).  

Regarding claim 4, Blazar in view of Foreman teaches the filler material (fluid or air may be placed into the inner core; Col. 4 Lines 59-62 “The inner core typically may comprise resilient material (such as open cell foam, for example) forming a matrix capable of containing fluid and located within a fluid impermeable cover.”;  Col. 7 Lines 56-59 “While pillow(s) might be designed to operate with many different fluids (including various liquids or gases), typically the fluid in the embodiment of FIG. 4 might be air.”) comprises a material (water is a liquid that can be placed into the core that is easily migratable) able to migrate readily within the chamber (200; Figure 1).  

Regarding claim 5, Blazar in view of Foreman teaches discloses the handles (7; Figure 1 of Foreman) are arranged on a side face (40; Figure 1 of Blazar) of the case of the sports apparatus (Outer Casing 100; Figure 1 of Blazar).  

    PNG
    media_image2.png
    444
    431
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    519
    453
    media_image5.png
    Greyscale

Regarding claim 6, Blazar in view of Foreman teaches discloses a hole (Conduit opening 252; Figure 3) to access the hermetic chamber valve (350; Figure 3) and a valve (Col. 13 Lines 48-52 “In other embodiments, however, the outer casing 100 might include an opening (see FIG. 9 for example) that may optionally be closed shut (for example by a zipper, snap(s), hook-and-loop tape, etc.). “) for removing the chamber (200; Figure 1) from the case (100; Figure 1) are arranged on a side face (See Figure 9 above) of the case of the sports apparatus.


Regarding claim 10, Blazar discloses the case (Outer Casing 100; Figure 1) and chamber (Inner Core 200; Figure 1).
Blazar does not disclose the handles are formed integrally with the chamber 


    PNG
    media_image4.png
    273
    420
    media_image4.png
    Greyscale

Foreman teaches the handles (Handles 7; Figure 1) are formed integrally with the chamber (6; Figure 3; Abstract “A pillow and tote bag combination including two cushions and a durable soft collapsible sheath with a closable opening therein and handles attached thereto”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the a side of the case of Blazar to have handles on one side of Foreman to provide a convenient carry handle for the pillow. (Foreman; Col. 1 Lines 54-59)

Regarding claim 11, Blazar in view of Foreman teaches the hermetic chamber (Inner Core 200; Figure 1) is filled between 9% and 81% of its total volume. (Col. 13 Lines 65-67; Col. 14 Lines 1-2  of Blazar “Typically, the inner core of the pillow of FIG. 1 might take up a range of about 10-40% of the volume within the pillow (and in many embodiments the remainder of the volume within the outer casing of the pillow might comprise the comfort layer).”)
Regarding claim 12, Blazar in view of Foreman teaches the handles (Handles 7; Figure 1 of Foreman) manipulate a position of the user relative to the apparatus (The handles are capable of being used by a user to position of the user’s head relative to the apparatus)

Regarding claim 13, Blazar in view of Foreman teaches the filler material migrates inside the apparatus as the user performs an exercise with the apparatus, the apparatus thereby having a variable center of gravity. (The filler material/ air is able to be moved within the apparatus when the user places his/her head on the pillow creating a variable center of gravity; Col. 14 Lines 22-24 of Blazar “The resilient material of the comfort layer typically also may effectively pass the force of a user's head on the pillow through to the inner core (so that the inner core may respond to that force/pressure to adjust).”)

Regarding claim 14, Blazar in view of Foreman teaches a pillow apparatus (100 and 200; Figure 1 of Blazar) with a weight (The weight of the chambers surrounding the inflatable middle chamber is about 11oz or 16oz in weight; 11oz=.311kg 16oz =.4535kg; Col. 3 Lines 30-34 “In some embodiments, each comfort chamber of a standard sized pillow might comprise specific fill weights, with about 5.5 ounces of down comfort material or about 8 ounces of fiber comfort material per comfort chamber.”)
Blazar in view of Foreman does not teach unfilled weight of 2-2.5 kg.
The weight as disclosed above of Blazar in view of Foreman can be modified to be within the range of 2-2.5kg as the limitation lacks criticality due to the Applicant not providing criticality for the weight range of 2-2.5kg over other weights, and therefore it would appear any In re Aller, 105 USPQ 233. 

Regarding claim 15, Blazar in view of Foreman teaches a filled weight of up to 10 kg. (up to 10kg allows for an amount up to and below 10; 8 ounces to .2267 kg; Col. 3 Lines 30-34 “In some embodiments, each comfort chamber of a standard sized pillow might comprise specific fill weights, with about 5.5 ounces of down comfort material or about 8 ounces of fiber comfort material per comfort chamber.”)




					Response to Amendment
Applicant argues that the pillow device is utilized for rest and not exercise or sports and amended the apparatus to be defined as an exercise apparatus. The Examiner respectfully believes the arguments are moot and maintains the rejection using Blazar in view of Foreman as the intended use language of an exercise apparatus is still not structurally limiting allowing for the rejection to still be applied as the remaining structural limitations are still met. Effect of Preamble [R-10.2019]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fu (US Patent Publication No. 2014/0226919), Selsam (US Patent No. 6,312,364), Perez (US Patent No. 2006/0040803), and Zabel (US Patent Pub No. 2004/0082445).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./             Examiner, Art Unit 3784                                                                                                                                                                                           
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784